Citation Nr: 1226565	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  12-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for residuals of bilateral knee injuries.  

4.  Entitlement to service connection for residuals of a groin and testicular injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, jurisdiction of this appeal was transferred to the RO in St. Petersburg, Florida.  

According to the April 2012 VA Form 9, Substantive Appeal, the Veteran checked box 9.A indicating that he wanted to appeal all five issues listed on the February 2012 Statement of the Case.  However, underneath check box 9.B., which is completed when a claimant wishes to limit his appeal, he only listed the two issues related to his back condition and his bronchitis.  Given this lack of clarity, and resolving any ambiguity in his favor, the Board has listed all five issues as being on appeal.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  However, as this matter is being remanded in order to schedule a Board hearing, the Veteran may clarify whether he has withdrawn some issues from appeal at the time of the hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

The record establishes that the Veteran requested a hearing before the Board.  His request on his VA Form 9, Substantive Appeal was to have the hearing conducted by live video conference.  A review of the claims file shows that the appeal was certified to the Board without the Veteran's hearing ever being scheduled.  

As the Veteran has not yet been afforded the opportunity to appear for the requested hearing, the Board must remand the claim.  See 38 C.F.R. § 20.904(a)(3) (noting that the failure to afford the veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated).  The Veteran should be scheduled for a video conference hearing in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference Board hearing before a Veterans Law Judge in accordance with applicable laws and regulations.  A copy of the notice to the Veteran and his representative scheduling the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


